UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1619


JAMES N. HUTCHERSON, JR.; SHARON T. HUTCHERSON, as wife of
James N. Hutcherson, Jr.,

                Plaintiffs - Appellants,

          v.

CHAE Y. LIM, individually and in his professional/employment
capacity,

                Defendant – Appellee,

          and

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, d/b/a WMATA,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:08-cv-03044-RWT)


Submitted:   September 25, 2014            Decided:   October 9, 2014


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anitha Johnson, ODELUGO & JOHNSON, LLC, Lanham, Maryland, for
Appellants.   Gerard J. Stief, Chief Counsel, Kathryn Pett,
General Counsel, WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             James N. Hutcherson, Jr., appeals the district court’s

order denying his Federal Rule of Civil Procedure 59(a) motion

for a new trial.        On appeal, Hutcherson argues that the district

court erred in admitting certain documentary evidence and that

the jury’s award is inconsistent with its verdict on liability.

Finding no reversible error, we affirm.

             Hutcherson    first    contends    that    the   district    court

erred   in    admitting    a   final   medical    evaluation        because   it

contained hearsay.        “We review a trial court’s rulings on the

admissibility of evidence for abuse of discretion, and . . .

will only overturn an evidentiary ruling that is arbitrary and

irrational.”      United States v. Cole, 631 F.3d 146, 153 (4th Cir.

2011) (internal quotation marks omitted).              We will not, however,

“set aside or reverse a judgment on the grounds that evidence

was erroneously admitted unless justice so requires or a party’s

substantial rights are affected.”          Creekmore v. Maryview Hosp.,

662 F.3d 686, 693 (4th Cir. 2011).

             Assuming,    without   deciding,    that   the   district    court

erred in admitting the medical evaluation, we conclude that the

court’s actions did not affect Hutcherson’s substantial rights.

In   light   of   the    testimonial   evidence    offered     at    trial,   we

conclude that the contents of the evaluation report were not so



                                       3
prejudicial that the document’s admission affected the outcome

of the trial.

              Second, Hutcherson contends that the jury’s award of

zero damages is inconsistent with its verdict on liability.                         He

argues that, contrary to the district court’s finding, he did

not waive this claim by failing to object to the verdict before

the jury was discharged.             We conclude, however, that Hutcherson

did   waive      his     objection    to    any   alleged     inconsistencies        by

failing to object to the general verdict prior to the jury’s

discharge.       See White v. Celotex Corp., 878 F.2d 144, 146 & n.2

(4th Cir. 1989) (distinguishing special and general verdicts and

holding that failure to object to purported inconsistencies in a

Federal Rule of Civil Procedure 49(b) general verdict form prior

to jury’s discharge constitutes waiver of right to seek a new

trial on that basis); see also Austin v. Paramount Parks, Inc.,

195 F.3d 715, 725-27 (4th Cir. 1999) (concluding that district

court properly denied motion for entry of judgment under Rule

49(b)     because         defendant        did     not     object       to     alleged

inconsistencies in general verdict prior to jury’s discharge).

              Accordingly, we conclude that the district court did

not   abuse    its     discretion     in   denying       Hutcherson’s    Rule     59(a)

motion.       See Tire Eng’g & Distrib., LLC v. Shandong Linglong

Rubber    Co.,     682 F.3d 292,    313    (4th    Cir.   2012)       (providing

standard of review).              We therefore affirm the district court’s

                                            4
order.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5